ON APPELLANT’S MOTION TO STRIKE

GERSTEN, Judge.
Appellant, Gallagher Financial Systems, Inc. (Gallagher), moves this court to strike the answer brief of appellee, Chateau Investments Association, Ltd.(Chateau), on the ground that Chateau’s authority to do business in Florida has expired. We deny the motion to strike.
Florida Rule of Appellate Procedure 9.300 authorizes the use of appellate motions to enable parties to resolve matters not otherwise addressed by some other appellate procedural remedy. The request for relief is made by the filing of a motion with the appellate court stating, “the grounds on which it is based, the relief sought, argument in support thereof, and appropriate citations of authority.” Fla.R.App.P. 9.300(a).
Gallagher contends that Chateau does not have the right to defend this appeal because it is a dissolved limited partnership. Contrary to Gallagher’s contention, section 620.179(3), Florida Statutes (1993) specifically provides that:
(3) The failure of a foreign limited partnership to register in this state, or the failure of a domestic or foreign limited partnership to continue in effect its authority to transact business in this state, does not impair the validity of any contract, deed, mortgage, security interest, lien, or act of the partnership or prevent the partnership from defending any action, suit, or proceeding in any court of this state.
Consequently, section 620.179(3) grants Chateau the specific statutory authority to defend this lawsuit. Accordingly, we deny Gallagher’s motion to strike the answer brief.
Motion to strike denied.